EXHIBIT 99.1 Issued – Tuesday, 15 April 2008, London, UK – LSE Announcement TREXIMET™(SUMATRIPTAN AND NAPROXEN SODIUM) TABLETS APPROVED BY FDA FOR ACUTE TREATMENT OF MIGRAINE Clinical studies show Treximet provided significantly more patients migraine pain relief compared to sumatriptan 85 mg GlaxoSmithKline (LSE & NYSE: GSK) and POZEN Inc. (NASDAQ: POZN) announced today that the FDA has approved Treximetfor the acute treatment of migraine attacks with or without aura in adults.Treximet is the first and only migraine product designed to target multiple mechanisms of migraine by combining a triptan, a class of migraine-specific medicines pioneered by GSK, and an anti-inflammatory pain reliever in a single tablet. Treximet contains 85 mg sumatriptan, formulated with RT Technology™, and 500 mg naproxen sodium.
